Exhibit 10.3

AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of February 6, 2009 (this “Amendment”), among
WORLDSPACE, INC., a Delaware corporation, as a debtor and a debtor in
possession, (“WorldSpace”), AFRISPACE, INC., a Maryland corporation, as a debtor
and a debtor in possession (“AfriSpace”), WORLDSPACE SYSTEMS CORPORATION, a
Delaware corporation, as a debtor and a debtor in possession (“Systems,” and
together with WorldSpace and AfriSpace, the “Borrowers”), CITADEL ENERGY
HOLDINGS LLC, a Cayman Islands limited liability company (“Citadel”), HIGHBRIGE
INTERNATIONAL LLC, a Cayman Islands limited liability company (“Highbridge”), OZ
MASTER FUND, LTD., a Cayman Islands limited liability company (“OZ”), and SILVER
OAK CAPITAL LLC, a Delaware limited liability company (“Silver Oak”), amends
that certain SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION CREDIT
AGREEMENT dated as of November 5, 2008 (as amended, modified, supplemented or
restated and in effect from time to time, the “DIP Credit Agreement”), among the
Borrowers and Citadel, Highbridge, OZ and Silver Oak (collectively, the
“Lenders” and individually, a “Lender”).

WITNESSETH

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain of
the terms and provisions of the DIP Credit Agreement, as specifically set forth
in this Amendment;

WHEREAS, the Lenders have agreed to modify certain provisions of the DIP Credit
Agreement in accordance with the terms hereof;

NOW THEREFORE, in consideration of the mutual agreements contained in the DIP
Credit Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENTS

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
DIP Credit Agreement shall have the same respective meanings herein as therein.

§2. Amendments to the DIP Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the DIP Credit Agreement is
hereby amended as follows:

(a) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following in the definition of
“Budget” before the period at the end of the definition: “, as further amended
by the Budget attached as Exhibit A to that certain Amendment No. 1 to this
Credit Agreement, dated as of February 6, 2009”.

(b) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following in the definition of
“Credit Agreement” before the period at the end of the definition: “, as
amended, modified, supplemented or restated and in effect from time to time”.

(c) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting the definition of “Maturity Date”
contained therein and substituting in lieu thereof the following new definition:

“Maturity Date. That date which is the earliest of (a) February 27, 2009,
(b) the effective date of the Borrowers’ Reorganization Plan that has been
confirmed by an order of the Bankruptcy Court; and (c) the date on which the
Borrowers have consummated, pursuant to Section 363 of the Bankruptcy Code and a
final order of the Bankruptcy Court, a sale or sales of all or substantially all
of the Borrowers’ assets.



--------------------------------------------------------------------------------

(d) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following new definition of
“Supplemental Date” in alphabetical order:

“Supplemental Date. See §2.1 hereof.

(e) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following new definition of
“Supplemental Order” in alphabetical order:

“Supplemental Order. An order of the Bankruptcy Court in the Case authorizing
and approving that certain Amendment No. 2 to this Credit Agreement, dated as of
February 6,2009, in form and substance satisfactory to the Lenders, the Lenders’
Special Counsel and the Borrowers and their counsel.”

(f) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting clause (b) in the definition of
“Interest Period” and substituting in lieu thereof the following new clause (b):

“, and (b) with respect to each Term Loan made on the Closing Date, the Final
Funding Date or the Supplemental Date, (i) initially, the period commencing on
the date on which such Term Loan is made and ending 30 days thereafter, and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Term Loan and ending 30 days thereafter;”.

(g) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting clause (b) in the definition of “Term
Loan Commitment” and substituting in lieu thereof the following new clause (b):
“[Intentionally Omitted.]” .

(h) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting the definition of “Total Term Loan
Commitment” contained therein and substituting in lieu thereof the following new
definition:

“Total Term Loan Commitment. The sum of the Term Loan Commitments. On the
Closing Date, the Total Term Loan Commitment shall be $6,500,000, on the date on
which the Final Order is entered, the Total Term Loan Commitment shall be
$13,000,000, and on the date the Supplemental Order is entered, the Total Term
Loan Commitment shall be $14,300,000, in each case, as set forth on Schedule
I-A.

(i) Amendment to Section 2.1. Section 2.1 of the DIP Credit Agreement is hereby
deleted and replaced with the following new Section 2.1:

“2.1 Term Loans. Subject to and upon the terms and conditions herein set forth,
each Lender severally and not jointly agrees to make a loan or loans (each, a
“Term Loan” and



--------------------------------------------------------------------------------

collectively, the “Term Loans”) to the Administrative Borrower, for the benefit
of the Borrowers, which Term Loans (i) shall not exceed, for any such Lender,
the Term Loan Commitment of such Lender, (ii) shall not exceed, in the
aggregate, the lesser of (A), the Total Term Loan Commitment and (B) the amount
approved to be borrowed by way of Term Loans in the Interim Order, the Final
Order, or, as the case may be, the Supplemental Order, (iii) shall include the
Term Loans made pursuant to the Emergency Order and outstanding on the Closing
Date, (iv) shall be made on the Closing Date, the date on which the Final Order
is entered (the “Final Funding Date”), or the date on which the Supplemental
Order is entered (the “Supplemental Date”) and (v) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid may not be
reborrowed.”

(j) Amendment to Section 2.2. Section 2.2 of the DIP Credit Agreement is hereby
amended by deleting the first sentence thereof and substituting in lieu thereof
the following:

“Each Term Loan, at the request of the applicable Lender shall be evidenced by a
Term Loan Note, dated as of the Closing Date, the date on which the Final Order
is entered, or, as the case may be, the date on which the Supplemental Order is
entered, and completed with appropriate insertions.”

(k) Amendment to Section 2.4.2 Section 2.4.2 of the DIP Credit Agreement is
hereby amended by deleting the first sentence thereof and substituting in lieu
thereof the following:

“2.4.2 Funding Procedures. Each Lender shall make available all amounts it is to
fund to the Administrative Borrower, for the benefit of the Borrowers in respect
of any Term Loan, on the Closing Date, the Final Funding Date and the
Supplemental Date, in immediately available funds to the Administrative
Borrower, by depositing such amounts in the Controlled Account at Bank of
America being Account No. 00191-842-8058 or such other account as the Lenders
may agree to be the Controlled Account.”

(1) Amendment to Section 13.1(n). Section 13.1(n) of the DIP Credit Agreement is
hereby amended by replacing the phrase “by February 6, 2009” with the phrase “by
February 27, 2009”.

(m) Amendment to Schedule 1-A. Schedule 1-A to the DIP Credit Agreement is
hereby deleted and replaced with the new Schedule 1-A attached as Exhibit A to
this Amendment.

(n) Amendment to Exhibit A. The Budget attached as Exhibit B to this Amendment
is the amended Budget as agreed by the Borrowers and the Lenders to replace the
Budget attached to that certain Amendment No. 1 to the DIP Credit Agreement,
dated as of January 6, 2009.

§3. Conditions to Effectiveness. This Amendment shall become effective upon the
Lenders’ receipt (i) of a fully-executed counterpart hereof signed by the
Borrowers and each Lender, (ii) of a fully-executed counterpart of a
Ratification of Guaranty signed by each Guarantor, (iii) entry of the
Supplemental Order of the Bankruptcy Court approving this Amendment in form and
substance satisfactory to the Lenders, (iv) delivery by the Borrowers to each
Lender of original replacement promissory notes evidencing the increased
principal amount of the Term Loan Notes of each Lender resulting from this
Amendment, and (v) delivery by each Lender to the Borrowers of the original Term
Loan Notes previously delivered to such Lender by the Borrowers, marked
cancelled.



--------------------------------------------------------------------------------

§4. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lenders as follows:

(a) Ratification, Etc. Except as expressly amended or waived hereby, the DIP
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The DIP Credit Agreement, together
with this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the DIP Credit Agreement or any other Loan
Document shall hereafter refer to the DIP Credit Agreement or any other Loan
Document as amended hereby.

(b) Authority, Etc. The execution and delivery by the Borrowers of this
Amendment and the performance by the Borrowers of all of its agreements and
obligations under the DIP Credit Agreement and the other Loan Documents as
amended hereby are within the corporate authority of the Borrowers and have been
duly authorized by all necessary corporate action on the part of the Borrowers.

(c) Enforceability of Obligations. This Amendment, the DIP Credit Agreement, as
amended hereby, and the other Loan Documents constitute the legal, valid and
binding obligation of each of the Borrowers, enforceable against each of them in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) No Default. Other than with respect to any Default or Event of Default as to
which the Debtors have informed the Lenders in writing prior to the date hereof,
no Default or Event of Default has occurred and is continuing.

(e) Event of Default. By its signature below, the Borrowers agree that it shall
constitute an Event of Default if any representation or warranty made herein
should be false or misleading in any material respect when made.

§5. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the DIP Credit Agreement and the other Loan
Documents remain in full force and effect. Nothing contained in this Amendment
shall in any way prejudice, impair or affect any rights or remedies of any
Lender or the Borrowers under the DIP Credit Agreement or the other Loan
Documents. This Amendment shall constitute a Loan Document.

§6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

§7. Expenses. Pursuant to Section 16 of the DIP Credit Agreement, all
reasonable, out of pocket fees, costs and expenses incurred or sustained by the
Lenders in connection with this Amendment, including the reasonable fees and
disbursements of legal counsel for the Lenders in producing, reproducing and
negotiating the Amendment, will be for the account of the Borrowers whether or
not this Amendment is consummated.

 



--------------------------------------------------------------------------------

§8. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BORROWERS:

WORLDSPACE, INC., as a Debtor and Debtor in

Possession

By:  

/s/ Sridhar Ganesan

Name:   Sridhar Ganesan Title:   CFO

AFRISPACE, INC., as a Debtor and Debtor in

Possession

By:  

/s/ Sridhar Ganesan

Name:   Sridhar Ganesan Title:   CFO

WORLDSPACE SYSTEMS CORPORATION,

as a Debtor and Debtor in Possession

By:  

/s/ Donald J. Frickel

Name:   Donald J. Frickel Title:   Secretary THE LENDERS: CITADEL ENERGY
HOLDINGS LLC

BY: CITADEL LIMITED PARTNERSHIP,

ITS MANAGER

By:  

/s/ Christopher Ramsay

Name:   Christopher Ramsay Title:   Authorized Signatory



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, ITS TRADING
MANAGER By:  

/s/ Adam J. Chill

Name:   Adam J. Chill Title:   Managing Director OZ MASTER FUND, LTD., OZ
MANAGEMENT LP, ITS INVESTMENT MANAGER

BY: OCH-ZIFF HOLDING CORPORATION,

ITS GENERAL PARTNER

By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer SILVER OAK CAPITAL LLC By:  

/s/ Michael L. Gordon

Name:   Michael L. Gordon Title:   Authorized Signatory



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof; (b) ratifies and
confirms all of its obligations and liabilities under the Loan Documents to
which it is a part and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrowers under the
DIP Credit Agreement; (c) acknowledges and confirms that the liens and security
interests granted pursuant to the Loan Documents are and continue to be valid
and perfected first priority liens and security interests (subject only to
Permitted Liens) that secure all of the Obligations on and after the date
hereof; (d) acknowledges and agrees that such Guarantor does not have any claim
or cause of action against any Lender (or any of its respective directors,
officers, employees, attorneys or agents); and (e) acknowledges, affirms and
agrees that such Guarantor does not have any defense, claim, cause of action,
counterclaim, offset or right of recoupment of any kind or nature against any of
their respective obligations, indebtedness or liabilities to any Lender. Terms
not otherwise defined herein which are defined in the DIP Credit Agreement shall
have the same respective meanings herein as therein.

 

ASIASPACE LIMITED By:  

/s/ Donald J. Frickel

Name:   Donald J. Frickel Title:   Attorney - in - Fact WORLDSPACE SATELLITE
COMPANY LTD. By:  

/s/ Donald J. Frickel

Name:   Donald J. Frickel Title:   Asst. Secretary



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

    Extended 15-Wk Period   Extended 4-Wk Period           Thru 1/23(A)  
1/30(P)   Total(P)   2/6/2009   2/13/2009     2/20/2009   2/27/2009   Total    
Total 19
Wk Period

Global Satellite Operations

                 

AfriSpace ROC

                 

Satellite Insurance

        —     —       —     —     —      

ASI ROC Employees

        —     24,710     —     24,710   49,421    

Contract Employees

        7,600   14,000     7,600   —     29,200    

Astrium in Orbit Support

        17,967   —       —     —     17,987    

Antrix

        26,000   —       —     26,000   52,000    

Mauritius Telecom

        12,500   —       —     —     12,500    

Opex/Audit

        —     —       —     5,643   5,643    

US E&O Employees

        —     8,083     —     8,083   16,166                                    
     

AfriSpace ROC

        64,067   46,793     7,600   64,436   182,896    

AsiaSpace ROC

                 

Satellite Insurance

        —     —       —     —     —      

Mauritius Telecom

        12,500   —       —     —     12,500    

ASI ROC Employees

        103,008   —       —     —     103,008    

Rent

        55,396   —       —     —     55,396    

Opex

        —     20,000     —     —     20,000                                    
     

AfriSpace ROC

        170,904   20,000     —     —     190,904    

Ground and Broadcast Systems Support

        —     13,400     —     —     13,400    

F3 & F4 Satellite Storage

                 

Astrium Satellite Storage

        222,688   —       —     —     222,668    

F-3 & F-4 Insurance

        57,600   —       —     —     57,600    

Thales Satellite Storage

        112,000   —       —     —     112,000                                  
       

F3/F4 Subtotal

        392,288   —       —     —     392,268    

Singapore BOC

        —     —       —     —     —      

Employees

        —     24,286     —     —     24,286    

Statutory Audit/Tax Return

        13,000   —       —     —     13,000    

Opex

        —     —       5,000   —     5,000    

Rent

        42,400   —       21,200   —     63,600                                  
       

Singapore BOC

        55,400   24,286     26,200   —     105,886    

Johannesburg BOC

        —     —       —     —     —      

Employees

        —     23,325     —     —     23,325    

Statutory Audit/Tax Return

        13,000   —       —     —     13,000    

Opex

        —     —       5,000   —     5,000    

Rent

        18,960   —       —     —     18,960                                    
     

Johannesburg BOC

        31,960   23,325     5,000   —     60,285    

Total Satellite Operations and BOC’s

        714,599   127,804     38,800   64,436   945,638    

W/S Europe

                 

W/S Italia

        —     100,000     —     10,000   110,000    

W/S France – Operating Cost

        —     28,393     —     —     28,393    

W/S France – Quarterly Tax and Remedy Cost

        —     —       —     —     —      

W/S France Statutory Audit

        —     —       —     —     —      

US E&O Support

        —     18,013     —     18,013   36,026    

US Sales Employees

        —     11,547     —     11,547   23,094    

Less Graham Bayley Included in Section 3

        —     (13,400 )   —     —     (13,400 )                                
       

W/S Europe

        —     144,553     —     39,560   184,113    

Silver Spring Office

                 

Facilities

        58,738   —       —     —     58,738    

CRO

        —     100,000     —     50,000   150,000    

G&A Employees

        —     38,829     —     38,829   77,657    

IT Employees

        —     26,386     —     26,386   52,773    

Content Employees

        —     6,004     —     6,004   12,009    

E&O Employees

        —     —       —     —     —      

Finance Employees

        —     23,325     —     23,325   46,650    

Legal & Regulatory Employees

        —     28,867     —     28,867   57,734    

Health Ins

        —     —       —     72,000   72,000    

Taxes

        —     —       —     —     —      

Insurance

        23,000   —       —     —     23,000    

Former Employee Settlement (Singapore/SA)

              50,000   50,000    

Microsoft

        —     —       —     —     —      

Net Magic

        —     —       —     22,769   22,769    

Misc Corporate Expenses

        7,500   7,500     7,500   7,500   30,000                                
         

Silver Spring Office

        89,238   230,911     7,500   325,681   653,330                          
                 

Total Operating Cost

  8,221,201   653,897   8,875,098   803,836   503,268     46,300   429,677  
1,783,081     10,658,179                  



--------------------------------------------------------------------------------

Professional Fees (Paid)

                 

Debtor Legal Counsel

      939,565       800,000       800,000     1,739,565

Debtor Financial Advisors

      204,473       80,000       80,000     284,473

Unsecured Creditor Counsel/FA

      173,000       100,000       100,000     273,000

Claims Agent/Court Costs

      67,500       20,000       20,000     87,500                              
           

Total Professional Fees (Paid)

      1,384,538   —       —     1,000,000     —     1,000,000     2,384,538    
                                     

Total Cash Disbursements

  9,605,739   653,897   10,259,636   803,836     503,268   1,046,300     429,677
  2,783,081     13,042,717                                          

Professional Fees (Accrued)

                 

Debtor Legal Counsel

      810,436   43,750     43,750   (756,250 )   43,750   (625,000 )   185,435

Debtor Financial Advisors

      245,527   12,500     12,500   (67,500 )   12,500   (30,000 )   215,527

Unsecured Creditor Counsel/FA

      752,000   12,500     12,500   (87,500 )   12,500   (50,000 )   702,000

Claims Agent/Court Costs

      134,000   6,250     6,250   (13,750 )   6,250   5,000     139,000        
                                 

Professional Fees (Accrued)

      1,941,962   75,000     75,000   (925,000 )   75,000   (700,000 )  
1,241,962

DIP Size

      13,000,000   13,000,000     14,300,000   14,300,000     14,300,000  
14,300,000     14,300,000

DIP Availability

      798,402   (80,434 )   641,298   519,998     15,321   15,321     15,321

Cash

      185,000   185,000     185,000   185,000     185,000   185,000     185,000
                                         

Total Liquidity

      983,402   104,566     826,298   704,998     200,321   200,321     200,321

Total Professional Fees (Accrued /Paid)

                 

Debtor Legal Counsel

      1,750,000   43,750     43,750   43,750     43,750   175,000     1,925,000

Debtor Financial Advisors

      450,000   12,500     12,500   12,500     12,500   50,000     500,000

Unsecured Creditor Counsel/FA

      925,000   12,500     12,500   12,500     12,500   50,000     975,000

Claims Agent/Court Costs

      201,500   6,250     6,250   6,250     6,250   25,000     226,500          
                               

Total Professional Fees (Accrued / Paid)

      3,326,500   75,000     75,000   75,000     75,000   300,000     3,626,500